Exhibit 10.88

 

BEARINGPOINT, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated March 21, 2005
(the “Grant Date”), evidences an award of restricted stock units made by
BearingPoint, Inc., a Delaware corporation (the “Company”), to Harry L. You (the
“Executive”), each of which represents the right to receive on settlement cash
or one (1) share of common stock, $0.01 par value of the Company (the “Common
Stock”).

 

WHEREAS, the Executive will be the Chief Executive Officer of the Company, and
his services will be of vital importance to the business success of the Company;
and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to grant the Executive the restricted stock units,
as provided in this Agreement, as a material inducement for the Executive to
join the Company and to contribute to its business success.

 

NOW, THEREFORE, the Company makes an award of restricted stock units to the
Executive, subject to the following terms and conditions:

 

1. Grant of Restricted Stock Units.

 

a. On the Grant Date, the Executive shall acquire, subject to the provisions of
this Agreement, 750,000 restricted stock units (the “Restricted Stock Units”),
subject to adjustment as provided in Section 8. Each Restricted Stock Unit
consists of a bookkeeping entry representing the right to receive on a date
determined in accordance with this Agreement either (i) one share of Common
Stock, or (ii) cash equal to the Fair Market Value of one share of Common Stock.

 

b. The Executive is not required to make any monetary payment (other than
applicable tax withholding, if any, and payment of the par value of the Common
Stock, if required by law) as a condition to receiving cash or shares of Common
Stock issued upon settlement of the Restricted Stock Units, the consideration
for the Restricted Stock Units shall be future services to be rendered to the
Company or for its benefit.

 

2. Vesting of Restricted Stock Units.

 

Except as provided in Sections 4 and 7(a), the Restricted Stock Units shall
become 100% vested and nonforfeitable (i) on the annual anniversaries of the
Grant Date (the “Vesting Date”) as set forth below, provided the Executive
remains continuously employed through the Vesting Date:

 

     Number of Restricted Stock Units


--------------------------------------------------------------------------------

Second anniversary of the Grant Date

   62,500

Third anniversary of the Grant Date

   125,000

Fourth anniversary of the Grant Date

   187,500

Fifth anniversary of the Grant Date

   187,500

Sixth anniversary of the Grant Date

   125,000

Seventh anniversary of the Grant Date

   62,500

 

- 1 -



--------------------------------------------------------------------------------

or (ii) notwithstanding clause (i), on the death or Disability of the Executive.
“Disability” shall mean the inability of the Executive to perform substantially
his duties and responsibilities for a continuous period of at least six months,
as determined solely by the Compensation Committee of the Board of Directors of
the Company (the “Committee”).

 

3. Termination of Employment. In the event that the Executive’s employment
terminates for any reason or no reason, with or without “Cause”, the Executive
shall forfeit and the Company shall automatically reacquire all Restricted Stock
Units which are not, as of time of such termination, vested, and the Executive
shall not be entitled to any payment or other consideration therefore, provided,
however, that on the termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, the portion of the Restricted
Stock Units that is scheduled to vest on the next anniversary of the Grant Date
shall vest on the date of the Executive’s termination. “Good Reason” shall have
the meaning set forth in the employment letter entered into by the Executive and
the Company on March 17, 2005 (the “Employment Letter”).

 

4. Termination of Restricted Stock Units and Forfeiture of Restricted Stock
Units Gain.

 

a. If the Executive:

 

  (1) breaches any covenant concerning confidentiality or intellectual property
or concerning noncompetition or nonsolicitation of clients, prospective clients
or personnel of the Company and its affiliates to which the Executive is or may
become a party in the future; or

 

  (2) is terminated for “Cause,” as defined in Section 4(d);

 

then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 4(a) or otherwise:

 

(A) any unvested Restricted Stock Units shall be forfeited automatically on the
date the Executive commits such breach or is terminated for “Cause;” and

 

(B) in the event of a breach described in Section 4(a)(1), the Executive shall
pay the Company, within five business days of receipt by the Executive of a
written demand therefor, an amount in cash equal to the aggregate of (i) cash
received in settlement of Restricted Stock units and (ii) the amount determined
by multiplying the number of shares of Common

 

- 2 -



--------------------------------------------------------------------------------

Stock issued in settlement of Restricted Stock Units prior to the date the
Executive breaches such covenant (without reduction for any shares of Common
Stock delivered by the Executive or withheld by the Company pursuant to
Section 6(c)) by the Fair Market Value of a share of Common Stock on the date
the shares of Common Stock were issued to the Executive; and

 

(C) if the Executive is terminated for Cause other than for a breach referenced
in Section 4(a)(1), the Executive shall pay the Company, within five business
days of receipt by the Executive of a written demand therefore, an amount in
cash equal to 50% of the aggregate of (i) cash received in settlement of
Restricted Stock units and (ii) the amount determined by multiplying the number
of shares of Common Stock issued in settlement of Restricted Stock Units prior
to the date the Executive is terminated for Cause other than for a breach
referenced in Section 4(a)(1) (without reduction for any shares of Common Stock
delivered by the Executive or withheld by the Company pursuant to Section 6(c))
by the Fair Market Value of a share of Common Stock on the date the shares of
Common Stock were issued to the Executive; and

 

(D) the Executive shall pay any damages in excess of the amounts paid to the
Company under clauses (B) or (C) above.

 

b. The Executive may be released from the Executive’s obligations under
Section 4(a) only if and to the extent the Committee determines in its sole
discretion that such a release is in the best interests of the Company.

 

c. The Executive agrees that by executing this Agreement, the Executive
authorizes the Company and its subsidiaries to deduct any amount or amounts owed
by the Executive pursuant to Section 4(a) from any amounts payable by the
Company or any subsidiary to the Executive, including, without limitation, any
amount payable to the Executive as salary, wages, vacation pay or bonus. This
right of setoff shall not be an exclusive remedy and the Company’s or a
subsidiary’s election not to exercise this right of setoff with respect to any
amount payable to the Executive shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Executive or any other
remedy.

 

d. “Cause” shall mean the occurrence, failure to cause the occurrence or failure
to cure after the occurrence (when a cure is permitted), as the case may be, of
any of the following circumstances after the Executive’s receipt of written
notification from the General Counsel which includes a detailed description of
the claimed circumstance: (i) the Executive’s embezzlement, misappropriation of
corporate funds, or the Executive’s material acts of dishonesty; (ii) the
Executive’s commission or conviction of any felony or of any misdemeanor
involving moral turpitude, or entry of a plea of guilty or nolo contendre to any
felony or misdemeanor involving moral turpitude; (iii) the Executive’s
engagement, without a reasonable belief that his action was in the best
interests of the Company, in any activity that could harm the business or
reputation of the Company in a material manner; (iv) the Executive’s willful
failure to adhere to the Company’s material corporate codes, policies or
procedures that have been communicated to him; (v) the Executive’s material
breach of any provision of the managing director agreement entered into by the
Executive and the Company on March 21, 2005 (the “Managing Director Agreement”)
or the Employment Letter; or (vi) the Executive’s violation of any statutory or
common law duty or obligation to the Company, including, without

 

- 3 -



--------------------------------------------------------------------------------

limitation, the duty of loyalty, provided, however, that in the case of
subsections (iii), (iv), (v) and (vi), the Company shall provide the Executive
with the opportunity to cure any Cause event during the 15-day period after his
receipt of written notice describing the Cause event, provided, however, that a
Cause event shall be considered to be cured only if all adverse consequences of
the Cause event have been fully remedied.

 

5. Settlement of the Restricted Stock Units.

 

a. Issuance of Shares of Common Stock or Cash. Subject to the provisions of
Section 5(d), the Company shall issue to the Executive (i) cash, (ii) the number
of shares of Common Stock that is equal to the number of vested Restricted Stock
Units after any adjustments under Section 8 or (iii) a combination of cash or
shares of Common Stock, provided however, that it shall be in the Company’s sole
discretion whether the issuance shall be in the form specified in clause (i),
(ii) or (iii). Notwithstanding the foregoing, the Executive may defer payment of
any vested Restricted Stock Units, provided any such election to defer and
deferral agreement comply in all respects with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, at the request of the
Executive, the Company shall amend this Agreement to the extent necessary for
the deferral to comply with Code Section 409A. If the Company elects to pay the
Executive in cash, the payment shall equal the Fair Market Value of the number
of shares of Common Stock on the Settlement Date, as defined below, that is
equal to the number of vested Restricted Stock Units after any adjustments under
Section 8. For purposes of this Agreement, “Fair Market Value” shall mean the
last sale price of a share of Common Stock as reported on the New York Common
Stock Exchange on the date as of which such value is being determined or, if
there shall be no reported transactions on such date, on the next preceding date
for which a transaction was reported; provided, however, that if the Common
Stock is not traded on the New York Common Stock Exchange, Fair Market Value may
be determined by the Committee by whatever means or method as the Committee, in
the good faith exercise of its discretion, shall at such time deem appropriate.

 

b. Settlement Date. Except for any deferred amounts, the payment of the
Restricted Stock Units under Section 5(a) shall be made on the Vesting Date (the
“Settlement Date”). Shares of Common Stock issued in settlement of the
Restricted Stock Units shall not be subject to any restriction on transfer other
than any such restriction as may be required pursuant to Section 5(d).

 

c. Certificate Registration. The certificate for the shares issued in settlement
of the Restricted Stock Units shall be registered in the name of the Executive,
or, if applicable, in the names of the heirs of the Executive.

 

d. Restrictions on Grant of the Restricted Stock Units and Issuance of Shares.
The grant of the Restricted Stock Units and issuance of shares of Common Stock
upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Common Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may

 

- 4 -



--------------------------------------------------------------------------------

then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Restricted
Stock Units shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Restricted Stock Units, the
Company may require the Executive to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

e. Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Restricted Stock Units.

 

f. Dividend Equivalents. As of each dividend payment date for each cash dividend
on the Common Stock, the Company shall award the Executive additional restricted
stock units, which shall be subject to the same terms and conditions as the
Restricted Stock Units granted pursuant to this Agreement. The number of
additional restricted stock units to be granted shall equal: (i) the product of
(x) the per-share cash dividend payable with respect to each share of Common
Stock on that date, multiplied by (y) the total number of Restricted Stock Units
which have not been paid or forfeited as of the record date for such dividend,
divided by (ii) the Fair Market Value of one share of Common Stock on the
payment date of such dividend. The number of additional Restricted Stock Units
to be granted if the dividend is paid in the form of Common Stock shall be
determined in accordance with Section 8 of this Agreement.

 

6. Withholding Taxes.

 

a. In General. Unless Section 6(b) or 6(c) applies, the Executive shall pay to
the Company, or make provision satisfactory to the Company for payment of, any
federal, state, local or foreign taxes required by law to be withheld with
respect to the issuance of shares of Common Stock in settlement thereof, no
later than the date on which such withholding is required under applicable law.
The Company shall have no obligation to deliver shares of Common Stock until the
tax withholding obligations of the Company have been satisfied by the Executive.

 

b. Payment in Cash. The Company shall withhold from any payment under Section 5
the amount of any federal, state, local or foreign taxes required by law to be
withheld with respect to the settlement of the Restricted Stock Units in cash.

 

c. Payment in Shares. The Executive may satisfy all or any portion of the
Company’s tax withholding obligations by requesting the Company to withhold a
number of whole shares of Common Stock otherwise deliverable to the Executive in
settlement of the Restricted Stock Units having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
Any adverse consequences to the Executive resulting from the procedure permitted
under this Section

 

- 5 -



--------------------------------------------------------------------------------

6(c), including, without limitation, tax consequences, shall be the sole
responsibility of the Executive.

 

7. Change in Control.

 

a. In addition to the provisions of the Special Termination Agreement entered
into by the Executive and the Company on March 21, 2005, in the event of a
Change in Control, as defined in Section 7(b), of the Company, the Restricted
Stock Units shall become 100% vested and nonforfeitable effective as of the date
of the Change in Control. The Restricted Stock Units shall be settled in
accordance with Section 4 on the date of the Change in Control to the extent
that the Restricted Stock Units are neither assumed nor continued in connection
with the Change in Control.

 

b. For purposes of this Agreement, “Change in Control” means:

 

(A) a sale or transfer of all or substantially all of the assets of the Company
on a consolidated basis in any transaction or series of related transactions;

 

(B) any merger, consolidation or reorganization to which the Company is a party,
except for a merger, consolidation or reorganization in which the Company is the
surviving corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding equity (on a fully
diluted basis) immediately prior to the merger, consolidation or reorganization
will own in the aggregate immediately following the merger, consolidation or
reorganization the Company’s outstanding equity (on a fully diluted basis)
either (i) having the ordinary voting power to elect a majority of the members
of the Company’s board of directors to be elected by the holders of Common Stock
and any other class which votes together with the Common Stock as a single class
or (ii) representing at least 50% of the equity value of the Company as
reasonably determined by the Committee;

 

(C) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
holders of the Company’s equity, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by any individual, entity or group (a “Person”) other
than the Board, including any “person” within the meaning of Section 13(d) of
the Exchange Act , for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board; or

 

(D) any Person acquires beneficial ownership of 30% or more of the outstanding
equity of the Company generally entitled to vote on the election of directors.

 

- 6 -



--------------------------------------------------------------------------------

8. Adjustments for Changes in Capital Structure. In the event of any Common
Stock split, reverse Common Stock split, Common Stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Restricted Stock
Units shall be appropriately adjusted by the Committee. If any adjustment would
result in a fractional share being subject to the Restricted Stock Units, the
Company shall pay the Executive, in connection with the first vesting of the
Restricted Stock Units occurring after such adjustment, an amount in cash
determined by multiplying (i) the fraction of such share (rounded to the nearest
hundredth) by (ii) the Fair Market Value on the vesting date. The decision of
the Committee regarding any such adjustment shall be final, binding and
conclusive.

 

9. Rights as a Shareholder. The Executive shall have no rights as a stockholder
with respect to any shares which may be issued in settlement of the Restricted
Stock Units until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Sections 5(f) and 8.

 

10. No Employment Rights. The Executive understands and acknowledges that,
except as otherwise provided in the Employment Letter or the Managing Director
Agreement, as the case may be, the Executive’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the Executive
any right to continue in the employment of the Company or interfere in any way
with any right of the Company to terminate the Executive’s employment at any
time.

 

11. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Executive shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
this Agreement in the possession of the Executive in order to carry out the
provisions of this Section.

 

12. Nontransferability of Restricted Stock Units. Prior to the issuance of
shares of Common Stock on the Settlement Date, neither this Agreement nor any of
the Restricted Stock Units subject to this Agreement shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Executive or the
Executive’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to the Agreement shall be exercisable
during the Executive’s lifetime only by the Executive or the Executive’s
guardian or legal representative.

 

13. Amendment. The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant’s rights
under this Agreement without the consent of the Participant, except to the
extent such amendment is

 

- 7 -



--------------------------------------------------------------------------------

reasonably determined by the Committee in its sole discretion to be necessary to
comply with applicable law. No amendment or addition to this Agreement shall be
effective unless in writing.

 

14. Administration of this Agreement. All questions of interpretation concerning
this Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in this
Agreement.

 

15. Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Executive and the Executive’s heirs,
executors, administrators, successors and assigns.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, other than the
conflict of laws principles thereof.

 

17. Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

18. Employment Letter. In the event of a conflict between the provisions of this
Agreement and the provisions of the Employment Letter, the Employment Letter
shall control.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be exercised by its
duly authorized officer effective as of the Grant Date.

 

BEARINGPOINT, INC.

By:  

/s/ Roderick C. McGeary

 

- 8 -